Citation Nr: 1121116	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder.


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from January 2003 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for back disability and for adjustment disorder.  In May 2005, the Veteran filed a notice of disagreement (NOD) as to the claims.  A statement of the case (SOC) was issued in September 2006, and in October 2006, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in January 2007, the Veteran cancelled his hearing request.

In August 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an April 2010 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In September 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an April 2011 SSOC) and again returned these matters to the Board.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 



REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2008, the Board instructed the RO to arrange for the Veteran to undergo orthopedic examination of his back by a physician to obtain a medical opinion as to whether such back disability had its onset in service.  The Veteran was afforded a VA examination in March 2009 with an administrative medicine physician's assistant who opined that the Veteran's chronic low back strain was less likely as not related to his low back pain sustained during active duty service, but, as rationale, noted only that the Veteran's service treatment records documented that he had back pain in April and May 2004, but that he had had no follow-up care.  As explained in the April 2010 remand, the Board found this opinion to be inadequate, as the examiner failed to consider the full history of the Veteran's ongoing symptomatology, to specifically include the Veteran's allegations of continuity of back pain symptomatology since service.

Also, in August 2008, the Board instructed the RO to obtain the Veteran's missing service treatment records for in-service psychiatric admission, and then arrange for the Veteran to undergo psychiatric examination.  If the Veteran did not report for his examination, a copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility was to be obtained. 

An examination was scheduled in March 2010, and a notification letter was to be mailed to the Veteran by the VA Medical Center (VAMC).  A printout from the VAMC indicates that the Veteran failed to report to the March 2010 VA examination.  However, as noted in the September 2010 remand, an actual copy of the letter notifying the Veteran of his scheduled examination was not included in the claims file.  Hence, the Board determined that it was unable to ascertain whether the Veteran was properly notified of his scheduled examination.

Furthermore, in September 2010, the Board noted that the AMC received the Veteran's missing service treatment records in November 2009, but that the following SSOC, issued in April 2010, reflected the AMC's denial of service connection for the Veteran's adjustment disorder based solely on the fact that the Veteran failed to report for his examination, without considering the newly received evidence.  The Board found that the AMC failed to consider the newly-submitted service treatment records documenting the Veteran's in-service mental health treatment in the April 2010 SSOC, and thus that a remand for initial agency of original jurisdiction consideration was required.  See 38 C.F.R. §§ 19.31, 19.38 (2010).

Accordingly, in the September 2010 remand, the Board instructed the RO to arrange for the Veteran to undergo VA orthopedic examination and VA examination by a psychologist or psychiatrist.  If the Veteran failed to report to any scheduled examination, the RO was to obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  Furthermore, after completing requested actions and any additional notification and/or development deemed warranted, the RO was to readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claims), on the merits.

In September 2010, VA scheduled examinations to take place in October 2010.  Again, notification of any scheduled examination was to be given to the Veteran by the VAMC.  A printout from the VAMC indicates that the Veteran failed to report to the October 2010 VA examinations.  However, again, an actual copy of a letter notifying the Veteran of his scheduled examinations is not included in the claims file.  Hence, again, the Board is unable to ascertain whether the Veteran was properly notified of his scheduled examinations.

Furthermore, while a new SSOC was issued in April 2011, reflecting the AMC's denial of service connection for the Veteran's claimed back disability and acquired psychiatric disorder, claimed as adjustment disorder; such denials were again based solely on the fact that the Veteran failed to report for his examinations, and, therefore, that no current diagnosis or nexus opinions were available.  Again, the AMC did not consider any newly received evidence, to include the submitted service treatment records documenting the Veteran's in-service mental health treatment.

Accordingly, on remand, the RO should again arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The RO should also arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to under examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim.

Accordingly, these matters are, again, REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies affecting the back, to include previously diagnosed chronic back strain.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's assertions of continuity of back symptomatology since service.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  The RO should also arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The psychologist or psychiatrist should clearly identify all current psychiatric disability/ies.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, examiner must specifically consider the newly obtained service treatment records, documenting in-patient treatment for adjustment disorder, as well as other pertinent evidence and lay assertions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO's last adjudication of these claims, including the submitted service treatment records documenting the Veteran's in- service mental health treatment) on the merits.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


